DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered. Claims 1-4, 6-10, and 23-32 are pending.
 	The 35 U.S.C. 112(a) written description and indefinite rejections have been withdrawn due to the amendment and arguments.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kupratis (US 2019/0383218).
	In regards to claim 1, Kupratis discloses a method of operating a multi-engine system of a rotorcraft, the multi- engine system including a first engine (110), a second engine (120), and a gearbox (180, Fig. 2) drivingly coupling the first and second engines to a rotor of the rotorcraft (par. 2), the method comprising: 
during a cruise flight segment of the rotorcraft, controlling the first engine to provide a first power output (par. 44, see TABLE), and driving the gearbox (par. 34) with the first engine producing the first power output thereby powering the rotorcraft to maintain the cruise flight segment; and 
during the cruise flight segment of the rotorcraft, controlling the second engine to produce a second power output (par. 44, see TABLE), and driving the gearbox with the second engine producing the second power output, the second power output being less than the first power output and defined by a fuel flow (335 lbm) to the second engine that is between 70% and 99.5% (85%) less than a fuel flow (2180 lbm) provided to the first engine when the first engine is providing the first power output (see TABLE).
In regards to claims 2-3, Kupratis discloses the fuel flow to the second engine is between 70-90% or 80-90% less than the fuel flow provided to the first engine when the first engine is providing the first power output.

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchers (US 2015/0176488).
Borchers discloses a method of operating a multi-engine system of a rotorcraft (30), the multi- engine system including a first engine (11 and/or 12), a second engine (21), and a gearbox (2) drivingly coupling the first and second engines to a rotor of the rotorcraft, the method comprising:
during a cruise flight segment of the rotorcraft (“stage of cruising flight”, par. 133), controlling the first engine to provide a first power output (PMAIN-)-, and driving the rotor via the gearbox to maintain the cruise flight segment; and
during the cruise flight segment of the rotorcraft, controlling the second engine (21) to operate in a standby mode (“idle” par. 135) without decoupling the second engine from the gearbox, wherein the second engine provides a second power output (0, see Fig. 2) to the gearbox that is less than the first power output of the first engine, the second power output of the second engine when operating in the standby mode being 0% of a rated full-power of the second engine (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) and in view of Gordon (US 2015/0081193 A1).
	In regards to claim 4, Kupratis discloses all of the claimed steps as set forth in claim 1, except the step of controlling the second engine includes using the fuel flow to the second engine as a control input variable to a controller of the multi-engine system.
	Gordon discloses a step of controlling a second engine (Engine 1) includes using a fuel flow (“representative of …fuel flow” par. 20) to the second engine (Engine 1) as a control input variable to a controller (106) of the multi-engine system (Fig. 1).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Alecu (US 2018/0080378) and in further view of Borchers (US 2015/0176488).
	In regards to claim 6, Kupratis discloses the step of controlling (via controller 40) the first engine (110) includes driving the rotor of the rotorcraft via the gearbox (180), and the step of controlling the fuel flow to the second engine so that the second power output of the second engine to the common gearbox is a portion of a rated full-power of the second engine (see TABLE).
	Kupratis does not disclose the step of controlling the first engine includes controlling in a closed loop using power or rotor speed demand as a control input variable to the first engine, and the portion is between 0% and 1%.
	Alecu discloses the step of controlling the first engine includes controlling in a closed loop using power or rotor speed demand (48A, Fig. 2A, par. 67 “target output power level”, “rotational speed”) as a control input variable to the first engine.
	Kupratis discloses controlling the first engine at a specific power, however does not disclose a control loop using power or rotor speed demand. Alecu, which is also directed to multi-engine power with asymmetrically driven engines, disclose a control loop using power or rotor speed demand, which provides feedback to ensure that the engines are driven at the desired power level. Thus, it would have been obvious 
	Furthermore, Borchers discloses a mechanical power level of a secondary engine of a multi-engine system being 0% of a rated full-power of the second engine (pars. 65, 109, and/or claim 13).
	Kupratis discloses controlling a secondary engine which provides power to the gearbox, however does not disclose the power within the specific range. Borchers, which is also directed to multi-engine power with asymmetrically driven engines, disclose 0% of a rated full-power of the second engine which reduces fuel consumption while increasing response time. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by providing the power output at 0% of a rated full-power of the second engine, as taught by Borchers, to reduce fuel consumption of the idling engine.

Claims 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218), and in view of Levasseur US 2015/0233302).
	In regards to claim 7, Kupratis discloses all of the claimed elements as set forth in the rejection of claim 1, except modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine.
	Levasseur discloses modulating a set of variable guide vanes (62) upstream of a lower pressure compressor (LPC 44) of an engine (Fig. 1).
	Kupratis discloses an idling gas turbine, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the low pressure compressor to optimize turbine efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis 
	In regards to claim 9, the modified method of Kupratis comprises during the cruise flight segment, the controlling the second engine to provide the second power output further comprises controlling the lower pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure of the second engine between 0.9 to 2.5 (Levasseur discloses a low pressure compressor increase of 2-6 psi which would result with a ratio within the claimed range, Fig. 4).
	In regards to claim 10, the modified method of Kupratis comprises controlling the fuel flow to the second engine to be between 20% and 10% (15%) of a reference fuel flow to the second engine (TABLE), the reference fuel flow corresponding to a cruise fuel flow (TABLE, also see par. 28 “identical”).

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Levasseur (US 2015/0233302), and in further view of Caubet (US 2002/0061249).
	In regards to claim 8, the modified method of Kupratis lacks the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor.
	Caubet discloses the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor (table, par. 21 with a range of +30 degrees to -10 degrees within the claimed range, see Figs. 1-2 with 0 degrees aligned in the axial direction which is generally aligned with the direction of airflow).
	The modified method of Kupratis comprises modulating a variable guide vane, however does not specify that the modulating of the vanes between +80 degrees and -25 degrees. Caubet, which is also 
	In regards to claim 23, the modified method of Kupratis lacks modulating a second set of VGVs upstream of a high pressure compressor of the second engine.
Levasseur discloses modulating a second set of VGVs (64) upstream of a high pressure compressor of the second engine (Fig. 5).
	Kupratis discloses a gas turbine engine operating at a part load, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a high pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the high pressure compressor to optimize turbine efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by modulating a set of variable guide vanes (VGVs) upstream of a high pressure compressor of the second engine, as taught by Levasseur, to regulate airflow into the high pressure compressor to optimize turbine efficiency at part loads.

Claims 24-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Borchers (US 2015/0176488).
In regards to claim 24, Kupratis discloses a method of operating a multi-engine system of a rotorcraft (par. 2), the multi- engine system including a first engine (110), a second engine (120), and a 
during a cruise flight segment of the rotorcraft (“asymmetric cruise”, par. 44, TABLE), controlling the first engine to provide a first power output (90%-)-, and driving the rotor via the gearbox to maintain the cruise flight segment; and
during the cruise flight segment of the rotorcraft, controlling the second engine to operate in a standby mode without decoupling the second engine from the gearbox (par. 34), wherein the second engine provides a second power output (10%) to the gearbox that is less than the first power output of the first engine (TABLE), the second power output of the second engine when operating in the standby mode being a portion of a rated full-power of the second engine (Fig. 2).
Kupratis does not disclose the portion is 0-1%.
Borchers discloses a mechanical power level of a secondary engine of a multi-engine system being 0% of a rated full-power of the second engine (pars. 65, 109, and/or claim 13).
Kupratis discloses controlling a secondary engine which provides power to the gearbox, however does not disclose the power within the specific range. Borchers, which is also directed to multi-engine power with asymmetrically driven engines, disclose 0% of a rated full-power of the second engine which reduces fuel consumption while increasing response time. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by providing the power output at 0% of a rated full-power of the second engine, as taught by Borchers, to reduce fuel consumption of the idling engine.
In regards to claims 25-27, the modified method of Kupratis comprises controlling the second engine to operate in the standby mode by providing a fuel flow to the second engine that is between 70% and 99.5%, 70-90% and 80-90% less than a fuel flow provided to the first engine when the first engine is providing the first power output (TABLE).
In regards to claim 31, the modified method of Kupratis comprises controlling the second engine to operate in the standby mode by providing a fuel flow to the second engine that is between 20% and 10% .
Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Borchers (US 2015/0176488) and in further view of Levasseur US 2015/0233302).
	In regards to claim 28, the modified method of Kupratis contains all of the claimed elements as set forth in the rejection of claim 1, except modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine.
	Levasseur discloses modulating a set of variable guide vanes (62) upstream of a lower pressure compressor (LPC 44) of an engine (Fig. 1).
	Kupratis discloses an idling gas turbine engine, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the low pressure compressor to optimize turbine efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kupratis by modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine, as taught by Levasseur, to regulate airflow into the low pressure compressor to optimize turbine efficiency at part loads.
In regards to claim 30, the modified method of Kupratis contains all of the claimed elements as set forth in the rejection of claim 24, except during the cruise flight segment, the controlling the second engine to provide the second power output further comprises controlling the lower pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine between 0.9 to 2.5. 
	Levasseur discloses controlling the lower pressure compressor (LPC 44) of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine between 0.9 to 
	Kupratis discloses an idling gas turbine, however is silent about the pressure ratio of the low pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine with part load operations (see VGV), discloses a low pressure compressor which operates within the claimed pressure ratios and has variable guide vanes to improve efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kupratis by controlling the lower pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine between 0.9 to 2.5, as taught by Levasseur, to provide a low pressure compressor to optimize turbine efficiency at part loads.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Borchers (US 2015/0176488) and in view of Levasseur US 2015/0233302), and in further view of Caubet (US 2002/0061249).
	In regards to claim 29, the modified method of Kupratis lacks the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor.
	Caubet discloses the modulating the set of VGVs upstream of the low pressure compressor of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor (table, par. 21 with a range of +30 degrees to -10 degrees within the claimed range, see Figs. 1-2 with 0 degrees aligned in the axial direction which is generally aligned with the direction of airflow).
	The modified method of Kupratis comprises modulating a variable guide vane, however does not specify that the modulating of the vanes of between +80 degrees and -25 degrees. Caubet, which is also directed to a gas turbine, discloses a variable guide vane for a compressor within the claimed range which .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Youssef (US Patent 6,488,469) and in further view of Levasseur (US 2015/0233302).
Kupratis discloses at least the second engine includes a low pressure spool (22) having a low pressure compressor (28) and a low pressure turbine section (34), a high pressure spool (24) having a high pressure compressor and a high pressure turbine section (30), the spools independently rotable relative to one another (Fig. 1) wherein the arrangement permits the fuel flow to the second engine of between 70% and 99.5% less than the fuel flow provided to the first engine (TABLE).
Kupratis does not disclose a mixed flow rotor; and
a first set and a second set of variable guide vanes (VGVs) upstream of the low pressure compressor and the high pressure compressor respectively, the first set of VGVs and the second set of VGVs being independently operable relative to one another, and wherein the step of controlling the second engine to produce the second power output includes modulating the first and second sets of VGVs.
Youssef discloses a low pressure compressor (Col. 3, lines 43-46) with a mixed flow rotor (Fig. 2).
Kupratis discloses a low pressure compressor, however does not disclose a mixed flow rotor. Youssef, which is also directed to a gas turbine engine, discloses a low pressure compressor with a mixed stage which reduces cost of part manufacturing, engine assembly and maintenance of the compressor (Col. 3, lines 43-46). Thus, it would have been obvious to one having ordinary skill in the art before the effective 
Furthermore, Levasseur discloses a first set and a second set of variable guide vanes (62, 64, VGVs) upstream of the low pressure compressor and the high pressure compressor respectively (Fig. 5), the first set of VGVs and the second set of VGVs being independently operable relative to one another (par. 47).
	Kupratis discloses an idling gas turbine engine, however is silent about sets of variable guide vanes. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the compressors to optimize turbine efficiency at part loads. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kupratis by providing a first set and a second set of variable guide vanes (VGVs) upstream of the low pressure compressor and the high pressure compressor respectively, the first set of VGVs and the second set of VGVs being independently operable relative to one another, as taught by Levasseur, such that the step of controlling the second engine to produce the second power output includes modulating the first and second sets of VGVs , to regulate airflow into the compressors to optimize turbine efficiency at part loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
3/8/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/10/2022